Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64470 Filed 05/27/21 Page 1 of 18


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

   In Re Flint Water Cases,

                                                No.: 5:16-cv-10444-JEL-MKM
                                                (consolidated)

                                                Hon. Judith E. Levy
                                                Magistrate Mona K. Majzoub



   CO-LIAISON COUNSEL’S BRIEF IN SUPPORT OF FINAL APPROVAL
                OF THE PROPOSED SETTLEMENT
         Co-Liaison Counsel hereby submit this memorandum of law in support of

  Plaintiffs’ Motion for Final Approval of Settlement, and in response to certain

  “objections1” to the extent they address issues related to the individual non-class

  claimants and that portion of the settlement. As explained more thoroughly herein,

  Co-Liaison Counsel respectfully requests that the Court enter a final order approving

  the Settlement and for such other and further relief the Court deems just and proper.

   Dated: May 27, 2021
                                                  Respectfully submitted,




         1
           Article XX of the Amended Master Settlement Agreement (AMSA) allows eligible
  claimants to file objections to the AMSA, however the AMSA provides only one option to those
  voicing objections i.e., to not register. See Article XX.
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64471 Filed 05/27/21 Page 2 of 18




   NAPOLI SHKOLNIK                          LEVY KONIGSBERG, LLP

   By: /s/ Hunter Shkolnik                  By: /s/ Corey M. Stern
   Hunter J. Shkolnik, Esq.                 Corey M. Stern, Esq.
   Paul Napoli, Esq.                        800 Third Avenue
   270 Munoz Rivera Avenue                  Suite 11th Floor
   Hato Rey, Puerto Rico 00918              New York, NY, 10022
   (833) 271-4502                           (212) 605-6200
   hunter@nsprlaw.com                       cstern@levylaw.com
   pnapoli@nsprlaw.com


   Patrick Lanciotti, Esq.
   360 Lexington Avenue, 11th Floor
   New York, NY 10017
   (212) 397-1000
   planciotti@napolilaw.com


                                            Co-Liaison Counsel for Individual
                                            Plaintiffs
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64472 Filed 05/27/21 Page 3 of 18



                                          TABLE OF CONTENTS

  PRELIMINARY STATEMENT ...............................................................................1

  FACTUAL BACKGROUND ....................................................................................2

  ARGUMENT .............................................................................................................5

    I. SETTLING PARTIES HAVE MET THE WALK-AWAY PROVISIONS ....5

    II. THE OBJECTIONS OF THE INDIVIDUAL CLAIMANTS ARE
        WITHOUT MERIT ..........................................................................................7

            A.          Objections to the Program are not motivated by facts. .....................8
            B.          Objections to the Program have been addressed by Experts and
                        Scientific Research............................................................................9
  CONCLUSION ........................................................................................................14
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64473 Filed 05/27/21 Page 4 of 18


                              PRELIMINARY STATEMENT

         Co-Liaison Counsel hereby submit this memorandum of law in support of

  Plaintiffs’ Motion for Final Approval of the Settlement. As signatories to the AMSA

  Co-Liaison Counsel, firmly believe the settlement is fair, reasonable, and equitable.

  This Court should approve all aspects of this landmark settlement that closes a

  chapter in the Flint Water Crisis. The undersigned consider it important to separately

  address certain issues that are not class related. This brief focuses on the individual

  components of the proposed Settlement and various filed objections.

         Under the terms of the AMSA, the only basis to deny approve of the individual

  component of the settlement, which accounts for 85% of the total monies available

  under the AMSA, is if a Settling Defendant is able to exercise it’s “walkaway rights”.

  See generally Section 18. These “walkaway rights” can be exercised by the State of

  Michigan and the other Settling Defendants if there was a failure to meet various

  “Registration” thresholds. Id. Upon information and belief, and after extensive

  interaction with the Special Master and the Settlement Administrator, that except for

  the Legionella portion of the settlement as limited to Settling Defendant McLaren

  Hospital, the registration numbers far surpassed the required the walkaway trigger

  and, therefore, the non-class portion of the Settlement should be approved and

  become binding as to the remaining Settling Defendants.2



         2
           As of this filing, ARCHER Systems, LLC has not completed its review of the registered
  claimant information as it pertains to persons listed on Exhibit 12 of the AMSA – those who have
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64474 Filed 05/27/21 Page 5 of 18


                               FACTUAL BACKGROUND

         The Master Settlement Agreement (“MSA”) was filed on November 17, 2020.

  ECF No. 1319-1. The Amended Master Settlement Agreement (“AMSA”) was filed

  on January 15, 2021. ECF No. 1393-2. The Settlement Agreement is the product of

  the extensive mediation efforts in numerous sessions and communications over a

  period of more than two years. These efforts facilitated a prudent, fair, and

  reasonable resolution of vigorously litigated, factually, and legally complicated

  disputes, in the best interest of all individual plaintiffs.

         The proposed Settlement establishes a hybrid structure that includes both a

  Class Action component and an individual (“non-class”) traditional mass tort

  settlement that is triggered by a participation rate methodology. As this Court stated

  in the Opinion and Order Granting Preliminary Approval (ECF NO. 1399)

  (hereinafter the “Preliminary Approval Order”), “[t]he proposed settlement creates

  a comprehensive settlement program that will address all individually represented

  persons and all Minors (both represented and unrepresented.)” Preliminary Approval

  Order, ECF No. 1399, PageID.54400.

         Final approval of an adult claimants’ non-class personal injury lawsuit

  typically does not require final approval. However, due to the hybrid structure of the



  submitted a notice of intention to file a claim under the Michigan Court of Claims Act, Mich.
  Comp. Laws § 600.6431. See MSA ¶ 18.1.2.



                                               2
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64475 Filed 05/27/21 Page 6 of 18


  proposed Settlement which includes a class component and claims for Minors and

  LII, this Court found that “preliminary approval of certain aspects of the proposed

  settlement is both appropriate and necessary.” Preliminary Approval Order, ECF No.

  1399, PageID.54402. Claims will be evaluated on the same objective factors,

  including “as age, exposure to the water, test results, specific identified injuries,

  property ownership or lease, payment of water bills, and commercial losses.”

  Preliminary Approval Order, ECF No. 1399, PageID.54400. Further, the hybrid

  structure calls for horizontal equity in that “compensation will be the same for

  similarly situated individuals and entities—regardless of whether they are

  represented, unrepresented, or are a member of the ‘class.’” Preliminary Approval

  Order, ECF No. 1399, PageID.54400

        Under the traditional mass tort component children and claimants who are

  represented by a private attorney under a valid Michigan Contingency Fee Contract

  were allowed to decide if they wish to voluntarily join into the mass tort settlement

  program by “registering” for inclusion. See AMSA ¶ XX. This section of the AMSA

  allowed registration for the following groups: (1) children, through their appropriate

  representatives, may directly register to participate in the Settlement, (2) certain

  Adults who retained counsel may proceed individually, and (3) Settlement

  Subclasses, defined in the Settlement Agreement, will allow Adults, property

  owners, and businesses in Flint to submit claims for relief. Among other provisions

  set forth in Plaintiffs’ Motion for Preliminary Approval, the Master Settlement

                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64476 Filed 05/27/21 Page 7 of 18


  Agreement also provides a process for the settlement of claims of Minors and

  Legally Incapacitated or Incompetent Individuals (“LII”).

        As the Court is aware, the Settlement seeks to provide relief to the Flint

  community for injuries stemming from exposure to hazardous water during the

  relevant time frame. Plaintiffs have reached an agreement to resolve claims against

  the State of Michigan and other Settling Defendants that would result in a Court-

  monitored Qualified Settlement Fund of more than $640 million. The Settlement

  provides for the establishing of several Sub-Qualified Settlement Funds for the

  benefit of individuals who were minor children at the time of the crisis and thus more

  susceptible to the hazards of lead exposure and related injury. Under the terms of the

  AMSA this comprises approximately 79.5% of the Settlement Amount after

  attorneys’ fees and costs. AMSA ¶ 5.2. To be eligible for compensation, Minors

  must register and submit a claim. The registration and claims process is described

  more fully in Plaintiffs’ Motion for Preliminary Approval. The Settlement does not

  deprive non-settling minors of the opportunity to continue to pursue claims. Thus,

  minors who do not register or submit a claim during the claims period are not parties

  to the settlement and do not release or relinquish potential claims against any of the

  Settling Defendants. See AMSA ¶ 6.1.

        The Settlement also provides for a hybrid class component that provides for

  the resolution of claims made by Flint Adults, property owners, lessees, and persons

  legally responsible for the payment of water bills, and businesses, who will be

                                            4
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64477 Filed 05/27/21 Page 8 of 18


  eligible to make claims from the compensation fund for personal injuries, and

  property and business damages. Id. ¶ 3.5. Those persons, who were represented by

  lawyers during the pendency of settlement negotiations – all of whom are listed in

  Exhibit 1 to the Settlement Agreement – were able to directly register to participate

  in the Settlement, while all others have been considered members of the Settlement

  Class and Subclasses.

                                         ARGUMENT

  I.       SETTLING PARTIES HAVE MET THE WALK-AWAY PROVISIONS
           The AMSA provides each Settling Defendant with certain walk-away rights

  to rescind, terminate, or cancel the Settlement if certain provisions are not met. See

  generally AMSA, Article XVIII. The deadline to register into the Settlement was

  March 29, 2021. See Opinion and Order Granting Preliminary Approval, ECF No.

  1399, PageID.54467. Since that time, 50,614 unique individuals have registered. See

  Notice of the Special Master Regarding Update on Registration Process for

  Amended Settlement Agreement (ECF No. 1790, PageID.64248). With respect to

  the non-class claims, below is a chart summarizing the circumstances under the

  AMSA that would permit the Settling Defendants to terminate the Settlement

  Agreement, and a summary of how the Individual Plaintiffs satisfied these

  provisions.3


       3
        The AMSA provides the McLaren Defendants the “right to rescind, terminate, or cancel this
  Settlement Agreement as to the McLaren Defendants only if any of the persons listed on Exhibit
  19 who allege exposure to Legionella at McLaren Flint Hospital during the period of April 25,
                                                5
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64478 Filed 05/27/21 Page 9 of 18


 Walk-Away Provision under AMSA                                         Registration
                                                                        Response
 More than five (5) percent of the Individual Plaintiffs listed on 2.95% have not
 Exhibit 14 fail to timely register and provide required information to registered
 participate as a Claimant in the Settlement Program. AMSA ¶ 18.1.1.


 More than seven (7) percent of the persons listed on Exhibit 12, who       ARCHER
 have submitted a notice of intention to file a claim under the Michigan    Systems, LLC is
 Court of Claims Act, Mich. Comp. Laws § 600.6431 alleging                  reviewing the
 personal injury, property damage, or business economic loss as a           registered
 result of exposure to water received from the Flint Water Treatment        claimant
 Plant, fail to timely register and provide required information to         information
 participate as a Claimant in the Settlement Program. AMSA ¶ 18.1.2.

 More than eight (8) percent of the persons listed on Exhibit 13, who 4.14% have not
 have retained an attorney but have not filed claims in any court or registered
 filed a notice of intention to file a claim under the Michigan Court of
 Claims Act or the Federal Tort Claims Act alleging personal injury,
 property damage, or business economic loss as a result of exposure
 to water received from the Flint Water Treatment Plant or were
 legally liable for the payment of bills for such water fail to timely
 register and provide required information to participate as a Claimant
 in the Settlement Program. AMSA ¶ 18.1.3.

 If fewer than 95% of the Minor Children, Minor Adolescent, and 98.1% have
 Minor Teens listed on the last Interim Report of the Special Master registered
 Regarding Data Compilation Based on Responses to the Amended
 Order Regarding Collection of Data, to be filed before the Federal
 Court enters the Preliminary Approval Orders relating to this
 Settlement Agreement register and provide required information to
 participate as a Claimant in the Settlement Program. AMSA ¶ 18.1.4.




  2014 through December 31, 2018 fail to timely register and provide required information to
  participate as a Claimant in the Settlement Program.” AMSA ¶ 18.2.
     4
         ECF No. 1319-2, PageID.40413.



                                              6
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64479 Filed 05/27/21 Page 10 of 18


        As outlined in the above chart, it appears that the Settling Parties have met the

  walk-away provisions as agreed upon in the AMSA. In fact, the massive outpouring

  of support as shown by the registration numbers in of themselves support the

  conclusion that this settlement was widely accepted by the Flint community. Over

  50,000 individuals have determined that they want this settlement approved. Of

  equal if not greater import is that only a negligible number of “objections” were filed

  and of those many actually registered to participate in the settlement yet chose to

  voice “objections’ to minor aspects of the settlement.

        The Settlement should be approved as fair and reasonable as to the Individual

  Claimants because it provides settlement participants with valuable consideration

  and it was accepted by the overwhelming number of the eligible claimants who chose

  to register and to participate.

  II.   THE OBJECTIONS OF THE INDIVIDUAL CLAIMANTS ARE
        WITHOUT MERIT

        The objections filed against the Settlement do not warrant denial of final

  approval because they are without merit. The objections pertain mainly to the X-Ray

  Fluorescence bone lead testing program (hereinafter the “Program”) implemented in

  Flint. On May 25, 2021, Co-Liaison Counsel filed its memorandum of law in

  opposition to the Washington and Chapman Plaintiffs’ Motion to Extend the 90-Day

  Deadline regarding Bone Scanning and submission of medical linking reports (ECF.

  No. 1789) (hereinafter the “Co-Liaison Counsel’s Response to Objections”). Co-


                                            7
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64480 Filed 05/27/21 Page 11 of 18


  Liaison Counsel’s Response to Objections details exactly why the Hall, Washington,

  and Chapman objections to the Program are without merit. Co-Liaison Counsel

  incorporate that submission herein. The relevant points are as follows:

        A.     Objections to the Program are not motivated by facts.

        Counsel for Chapman and Washington, in the above-mentioned Motion to

  Extend the 90-day Deadline (hereinafter the “Motion to Extend”) objected to the

  Program as an excuse for their failures to adequately represent their clients. The

  Program was available to their clients during the period set by the Court’s

  Preliminary Approval Order (ECF No. 1399), but they did not encourage their clients

  to participate in the Program by scheduling bone lead tests. Instead, they objected to

  the Program – their objections ranged from the need for more access to the Program,

  to the Program’s safety and transparency, and the cost of the Program. None of their

  objections have been substantiated by facts and evidence, whether in the form of

  scientific research or expert declarations.

        Objecting Counsel were aware, or should have been well aware, of the need

  to establish causation and damages in a complex environmental case such the Flint

  Water Crisis Litigation. They also should have been aware of the challenges

  involved in establishing causation and damages. Moreover, one of the Objecting

  Counsel told this Court on October 30, 2020 that he is no stranger to the testing and

  that he contacted Mt. Sinai in 2016 “to explore whether it’s feasible to use it in Flint.”

  (Dkt. No. 1312, p. 26, lines 22 to 25). All this points to the simple assertion that

                                                8
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64481 Filed 05/27/21 Page 12 of 18


  objections to the Program are without merit. The objections are not based on facts,

  but rather a lack of preparedness and proper representation of their clients by the

  objectors. Several other lawyers’ clients have successfully availed themselves of the

  Program. See Exhibit C, Exhibit D, and Exhibit F of the Opposition (ECF No. 1789).

  These are declarations from Attorneys Ben Crump, Ari Kresch, and Paul Napoli, all

  of whom represent several thousand plaintiffs in the Flint Water Crisis Litigation.

  They affirm that the Program was made available to their clients, and clients of other

  firms. Further, Attorneys Ben Crump and Ari Kresch investigated the Program. They

  concluded it is a safe and accurate method to test for exposure to lead and

  recommended them to 1000s of their clients.

        Simply put, the objections to the Program are without merit and do not warrant

  denial of final approval.

        B.     Objections to the Program have been addressed by Experts and
               Scientific Research.

        Co-Liaison Counsel’s Response to Objections addresses objections to the

  Program by presenting the Court with affidavits and reports from relevant experts.

        The Program was implemented under the leadership of Harvard University’s

  Aaron Specht, PhD., and overseen by New York University’s Medical Director Dr.

  Michael Weitzman. Dr. Aaron Specht is a research associate at the Harvard T.H.

  Chan School of Public Health in Boston, and he has dedicated his career to

  researching and developing application of a non-invasive X-ray Fluorescence


                                            9
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64482 Filed 05/27/21 Page 13 of 18


  (“XRF”) technology to quantify lead in human bones. Aaron Specht has worked with

  the inventor of the XRF device to customize the device so it can be used safely on

  humans. The procedure and device are the same as that used in validation and

  research studies. It has been internally reviewed and approved at Purdue University

  and Harvard University. Dr. Specht explains that the Program is (1) not a research

  project because the sole purpose is to determine levels of lead exposures for litigation

  purposes, (2) scientific research proves that objections to the Program are false, and

  (3) the radiation dose associated with the test is significantly less than that associated

  with a common x-ray procedure and is “equivalent to 9 hours of natural background

  radiation sources which are unavoidable exposures to everyone.” See Exhibit A,

  Affidavit of Dr. Aaron Specht.

        The XRF device used in the Program does not need to be approved by the

  Food and Drug Administration (“FDA”), as confirmed by Michael Drues, PhD.

  Michael Drues is an independent regulatory consultant who has worked in the

  medical device industry for over 25 years. He has been involved in designing and

  testing a wide variety of medical devices and is familiar with their regulatory

  requirements. He is extremely well-versed in the FDA regulations pertaining to

  medical devices. After his review of the Program and the portable x-ray fluorescence

  device used, he concludes that the Program is not intended to diagnose or treat a

  medical condition., Therefore, the device does not need to be approved for use by

  the FDA. See Exhibit B, Expert Report by Michael Drues, Ph.D.

                                             10
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64483 Filed 05/27/21 Page 14 of 18


        The American College of Obstetricians and Gynecologists recommends the

  use of diagnostic imaging procedures such as CT scans and x-rays during pregnancy,

  procedures which emit a much higher dose of radiation than does a bone lead test

  from the XRF device. See Exhibit A of Co-Liaison Counsel’s Response to

  Objections, Declaration of William Bithoney, MD, FAAP (ECF No. 1789-2). Dr.

  Bithoney is a leading pediatrician with over thirty-five (35) years of experience,

  including academics and consulting positions pertaining to pediatrics. He explains

  that radiation exposure from the XRF bone lead test is negligible and the risk

  associated with the test is negligible. He states, “the radiation dose these children

  receive is less than what they would receive simply by taking a typical airplane ride,

  which exposes us to approximately 0.003 millisieverts per hour, or about 3.0 micro-

  sievert’s per hour, approximately the same amount of exposure to radiation a child

  receives during the XRF bone test.” ECF No. 1789-2, PageID.64065. His

  Declaration identifies a similar Program at Boston Children’s Hospital – Nuclear

  Medicine and Molecular Imaging Program for bone scan tests on children, which is

  ensured to be safe. Based on his education and experience in pediatric medicine and

  health, he concludes that the Program is safe and an accurate means of measuring

  long-term lead exposure.

        Professional radiation safety specialist and consultant Walt Cofer confirms

  that the Program implemented in Flint “conforms to applicable requirements of the

  Michigan radiation control regulations. The x-ray safety program is comprehensive

                                           11
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64484 Filed 05/27/21 Page 15 of 18


  and applies best safety practices.” ECF No. 1789-3, PageID.64100. Walt Cofer has

  over thirty (30) years of experience, including Sr. Health Physicist/Environmental

  Specialist at the Florida Department of Health, Bureau of Radiation Control

  Radioactive Materials. He is extremely well versed in radiation related regulations

  and confirms that (1) the Program conforms to the applicable regulations, (2) Dr.

  Specht has established the appropriate protocols and practices to ensure compliance,

  (3) the radiation dose associated with the test is within the approved limits and is so

  negligible that it is has to quantify the risk involved, and (4) overall, the program is

  a safe and compliant method of measuring long-term lead exposure. See Exhibit B

  of Co-Liaison Counsel’s Objection, Declaration of Walt Cofer, ECF No. 1789-3.

        Yuwonia Speights-Beaugard, a registered radiology technician who has

  worked at Hurley Medical Center as the Director of Radiological Services from 2015

  to 2019 affirms that the Program is safe and an accurate means of measuring long

  term lead exposure. She visited Co-Liaison Counsel’s Flint Center to observe the

  Program in operation. She confirmed that the Program followed best practices and

  the proper protocols when administering the test and that “all the protocols that

  would be followed at Hurley and the other places I worked for testing children and

  adults were followed at this facility.” ECF No. 1789-6, PageID.64123. Ms. Speights-

  Beaugard further declared radiation dose emitted from the test was significantly less

  than what test-takers are exposed to, including children, from x-rays machines, CT



                                            12
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64485 Filed 05/27/21 Page 16 of 18


  scans, and MRI scans. See Exhibit E of Co-Liaison Counsels Response to

  Objections, Declaration of Yuwonia Speights-Beaugard, ECF No. 1789-6.

        Expert report from Jon Merz, Associate Professor in the Department of

  Medical Ethics & Health Policy at University of Pennsylvania explains how the

  Program does not comprise research or a clinical trial. He refutes objections made

  by Dr. Lawrence A. Reynold, particularly that the Program is not approved by any

  regulatory agency and that the Program comprises research. His report outlines what

  comprises research or a clinical trial and then explains how the Program does not fit

  into that description. “[I]t is my opinion that the Test Protocol is being implemented

  for the sole purpose of determining children’s exposure for litigation settlement

  purposes and does not comprise research” he concluded. See Exhibit G of Co-

  Liaison Counsel’s Response to Objections, Report of Jon Merz, ECF No. 1789-8,

  PageID.64190.

        Reginald Davidson is the manager of Co-Liaison Counsel’s Flint Center

  where the Program is operated. He oversees the day-to-day operations of the Center.

  Mr. Davidson declares that the staff administering the tests are registered nurses or

  certified nurse assistances who have been properly trained by Dr. Specht. The Center

  is compliant with all the required COVID-19 protocols relating to cleanliness and

  hygiene and is professionally cleaned periodically. Further, the Center is

  appropriately zoned to operate as an office or a clinic. See Exhibit H of Co-Liaison



                                           13
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64486 Filed 05/27/21 Page 17 of 18


  Counsel’s Response to Objections, Declaration of Reginald Davidson, ECF No.

  1789-9, PageID.64195.

                                   CONCLUSION

        For the foregoing reasons, Co-Liaison Counsel respectfully requests this

  Court to enter an order approving Plaintiffs’ Motion for Final Approval, and for such

  other and further relief the Court deems just and proper.




   Dated: May 27, 2021                          Respectfully submitted,


   By: /s/ Hunter Shkolnik                       LEVY KONIGSBERG, LLP
   Hunter J. Shkolnik, Esq.
   Paul Napoli, Esq.                             By: /s/ Corey M. Stern
   270 Munoz Rivera Avenue                       Corey M. Stern, Esq.
   Hato Rey, Puerto Rico 00918                   800 Third Avenue
   (833) 271-4502                                Suite 11th Floor
   hunter@nsprlaw.com                            New York, NY, 10022
   pnapoli@nsprlaw.com                           (212) 605-6200
                                                 cstern@levylaw.com

   Patrick Lanciotti, Esq.
   360 Lexington Avenue, 11th Floor
   New York, NY 10017
   (212) 397-1000
   planciotti@napolilaw.com


                                                 Co-Liaison Counsel for Individual
                                                 Plaintiffs




                                           14
Case 5:16-cv-10444-JEL-MKM ECF No. 1795, PageID.64487 Filed 05/27/21 Page 18 of 18


                           CERTIFICATE OF SERVICE

        I hereby certify that on May 27, 2021, the foregoing was electronically filed

  with the Clerk of the Court using the CM/ECF system which will send notification

  of such filing upon counsel of record.

  Dated: May 27, 2021

                                                _____/s/ Patrick J. Lanciotti______




                                           15
